DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Chao Gao on 2/24/2022.
The application has been amended as follows: 
Cancel claim 37.
In claim 33, in the last line, after “more” add -- wherein the crystalline oxide semiconductor film has a mobility that is 40 cm2/Vs or more even in a low temperature region below 150 K –
In claim 34, in the last line, after “more” add -- wherein the crystalline oxide semiconductor film has a mobility that is 40 cm2/Vs or more even in a low temperature region below 150 K --
In claim 35, in the last line, after “more” add -- wherein the crystalline oxide semiconductor film has a mobility that is 40 cm2/Vs or more even in a low temperature region below 150 K --

Allowable Subject Matter
2.    Claims 16-17, 19-22, 24-26, 28-30, 33-36 and 38-41 are allowed.
3.    The following is an examiner’s statement of reasons for allowance. None of he cited art teaches a mobility that is 40 cm2/Vs or more even in a low temperature region below 150 K as 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

	
/AHMED N SEFER/Primary Examiner, Art Unit 2893